EXHIBIT 10.59
AMENDMENT TO
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THE AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT, dated August 7, 2006,
between Bowater Incorporated (the “Corporation”) and W. Eric Streed (the
“Executive”) is hereby amended as follows:
     1.          It is agreed that the transaction by which the Corporation
became a subsidiary of AbitibiBowater Inc. did not constitute a Change in
Control, and that henceforth the definition of Change in Control shall be
interpreted as if AbitibiBowater Inc. were the Corporation.
     2.          A new paragraph (v) is added at the end of Section 1 to read as
follows:

  “(v)   The phrase ‘termination of employment’ or ‘employment is terminated’
(whether or not capitalized) shall mean a separation from service as defined in
Section 409A of the Internal Revenue Code (the ‘Code’), any reference to the
Executive’s employment being terminated shall mean that the Executive has
incurred a separation from service as so defined, and any reference to the
effective date of a termination shall mean the date on which the Executive has
incurred a separation from service.”

     3.          Section 4(b) is amended by deleting the second to the last
paragraph (“Unless otherwise required in the next paragraph . . .”) and amending
the last paragraph to read as follows:
“Amounts payable pursuant to subsections (b)(i)-(vi), shall be made in a lump
sum not later than ten (10) business days following the Executive’s Termination
Date, except as otherwise provided below. If the Executive is a ‘designated
employee,’ as defined in Section 409A of the Code, on the date on which he
incurs a termination of employment, then payment shall be deferred until the
first business day that is more than six months after the Executive has incurred
a termination of employment (such six month period being hereinafter referred to
as the ‘409A Deferral Period’). If the Executive dies during the 409A Deferral
Period, the payment shall be made instead, within ten (10) business days
following his death, to the person designated by the Executive in writing, or if
no such person is designated, to the Executive’s estate. The benefits the
Executive is entitled to receive pursuant to subsections (b)(i)-(vi) shall be a
substitute for any salary or severance payments or benefits under the provisions
of any Employment Agreement then in effect (the ‘other severance’), and if the
other severance constitutes deferred compensation subject to Section 409A of the
Code, the applicable payment provided in subsections (b)(i)-(vi) shall be paid
in accordance with the same schedule of payments provided for the other
severance for which it serves as a substitute, to the extent the payment
provided in subsection (b)(i)-(vi) does not exceed the other severance, except
that no such payment shall be made

 



--------------------------------------------------------------------------------



 



until the end of the 409A Deferral Period; provided that this sentence shall not
apply if the Executive’s employment is terminated not more than two years
following a Change in Control that also constitutes a ‘change in control event’
with respect to the Executive as defined in Section 409A of the Code. In
addition, and regardless of whether the preceding sentence applies, no payments
of other severance that are subject to Section 409A of the Code shall be paid
during the 409A Deferral Period (and for purposes of such determination each
installment of other severance that is payable in installments shall be treated
as a separate payment), and all such payments that would otherwise have been
paid during the 409A Deferral Period shall be accumulated and paid in a lump sum
on the first business day after the end of the 409A Deferral Period. Each
employment or other agreement providing for payment of other severance is hereby
deemed amended in accordance with the preceding sentence.”
     4.          Section 4(b)(vii) is amended by replacing the last sentence
with the following sentence:
“if and to the extent that the benefit described in this paragraph is not or
cannot be provided under any plan, program, or arrangement of the Corporation,
or without the benefits provided thereunder being taxable to the Executive, the
Corporation shall either, at its election, procure an insurance policy on
substantially similar terms and conditions for the Executive and the Executive’s
spouse or surviving spouse and dependents, or pay Executive an additional amount
of severance pay for each month during which such coverage is in effect equal to
the amount of tax that is imposed on the value of such coverage (plus the tax
imposed on such additional severance pay), which amount shall be withheld to
satisfy the tax obligation; and”
     5.          Section 4(b)(viii) is amended in its entirety to read as
follows:
“the Corporation shall pay for or provide the Executive with reasonable
individual out-placement assistance as offered by a member firm of the
Association of Out-Placement Consulting Firms; provided that such assistance
shall be provided not later than the end of the second year following the year
in which the termination of employment occurs and, if reimbursed by the
Corporation rather than paid directly, shall be reimbursed not later than the
end of the year following the year in which the expense is incurred.”
     6.          A new sentence is added to the end of the last paragraph of
Section 5 to read as follows:
“Anything else contained herein to the contrary notwithstanding, any payment to
the Executive pursuant to this Section 5 shall be paid not later than the end of
the year following the year in which the applicable tax is paid by the
Executive; provided that this sentence is included solely to satisfy the
requirements of Section 409A of the Code and shall not be construed to permit
the Corporation to

2



--------------------------------------------------------------------------------



 



make any payment later than the date on which it would otherwise have been
required to be paid.”
    7.          A new sentence is added to the end of Section 9 to read as
follows:
“Anything else contained herein to the contrary notwithstanding, any payment to
the Executive pursuant to this Section 9 shall be paid not later than the end of
the year following the year in which the reimbursable expense is paid by the
Executive; provided that this sentence is included solely to satisfy the
requirements of Section 409A of the Code and shall not be construed to permit
the Corporation to make any payment later than the date on which it would
otherwise have been required to be paid.”
    8.          A new sentence is added to the end of Section 14 to read as
follows:
“This Agreement is also intended to comply with all requirements of Section 409A
of the Code with respect to any amount payable to the Executive that constitutes
deferred compensation subject to Section 409A and, to the maximum extent
permitted by law, the terms of this Agreement shall be interpreted in such a
manner that the Executive is not subject to additions to tax imposed by
Section 409A; provided that nothing contained herein shall be construed to
require the Corporation to reimburse the Executive for any such additions to
tax.”
* * *
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed this 22nd day of December, 2008.

         
 
  BOWATER INCORPORATED    
 
       
 
  By /s/ Jacques P. Vachon
 
Name: Jacques P. Vachon    
 
  Title: Vice President and Secretary    
 
       
 
  /s/ W. Eric Streed    
 
       
 
  Name: W. Eric Streed    

3